UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER: 000-51949 VALLEY COMMERCE BANCORP (Name of small business issuer as specified in its charter) California 46-1981399 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 701 W. Main Street Visalia, California93291 (Address of principal executive offices) (559) 622-9000 (Issuer’s telephone number) Indicated by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ý No  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoý The number of shares outstanding of the issuer’s Common Stock was 2,631,480 as of May 10, 2011. INDEX PART I - FINANCIAL INFORMATION 3 ITEM 1 - FINANCIAL STATEMENTS 4 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATONS 27 ITEM 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 39 ITEM 4 – CONTROLS AND PROCEDURES 39 PART II - OTHER INFORMATION 40 ITEM 1 LEGAL PROCEEDINGS 40 ITEM 1ARISK FACTORS 40 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 40 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 40 ITEM 4 RESERVED 41 ITEM 5 OTHER INFORMATION 41 ITEM 6 EXHIBITS 41 SIGNATURES 42 EXHIBIT INDEX 43 2 PART I Forward-Looking Information Certain matters discussed in this Quarterly Report on Form10-Q including, but not limited to, those described in Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations, are forward-looking statements that are subject to risks and uncertainties that could cause actual results to differ materially from those projected in the forward-looking statements. Such risks and uncertainties include, among others: (1) significant increases in competitive pressure in the banking and financial services industries; (2) changes in the interest rate environment, which could reduce anticipated or actual margins; (3) changes in the regulatory environment; (4) general economic conditions, either nationally or regionally and especially in the Company’s primary service area failing to improve or continuing to deteriorate and resulting in, among other things, a deterioration in credit quality and increases in the provision for loan loss; (5) operational risks, including data processing systems failures or fraud; (6) changes in business conditions and inflation; (7) changes in technology; (8) changes in monetary and tax policies; and (9) changes in the securities markets; (10) civil disturbances or terrorist threats or acts, or apprehension about the possible future occurrences or acts of this type; (11) outbreak or escalation of hostilities in which the United States is involved, any declaration of war by the U.S. Congress or any other national or international calamity, crisis or emergency; (12)changes in laws and regulations; (13) new or recently issued accounting pronouncements; (14) government policies, regulations, and their enforcement (including Bank Secrecy Act-related matters, taxing statutes and regulations; (15) restrictions on dividends that our subsidiaries are allowed to pay to us; (16) the ability to satisfy requirements related to the Sarbanes-Oxley Act and other regulation on internal control; and (17) management’s ability to manage these and other risks.Therefore, the information set forth in such forward-looking statements should be carefully considered when evaluating the business prospects of the Company. When the Company uses in this Quarterly Report on Form 10-Q the words “anticipate,” “estimate,” “expect,” “project,” “intend,” “commit,” “believe” and similar expressions, the Company intends to identify forward-looking statements. Such statements are not guarantees of performance and are subject to certain risks, uncertainties and assumptions, including those described in this Quarterly Report on Form 10-Q. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated, expected, projected, intended, committed or believed. The future results and shareholder values of the Company may differ materially from those expressed in these forward-looking statements. Many of the factors that will determine these results and values are beyond the Company’s ability to control or predict.The Company undertakes no obligation to revise or publicly release the results of any revision to these forward-looking statements.For those statements, the Company claims the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. 3 Index PART 1 – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS VALLEY COMMERCE BANCORP CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) March 31, December 31, Assets Cash and due from banks $ $ Available-for-sale investment securities, at fair value (Notes 3 and 13) Loans, less allowance for loan and lease losses of $6,930,851 at March 31, 2011 and $6,698,952 at December 31, 2010 (Notes 4, 5 and 13) Bank premises and equipment, net (Note 6) Cash surrender value of bank-owned life insurance Accrued interest receivable and other assets Total assets $ $ Liabilities and Shareholders’ Equity Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Accrued interest payable and other liabilities FHLB term borrowing Junior subordinated deferrable interest debentures Total liabilities Commitments and contingencies (Note 7) Shareholders’ equity: Serial preferred stock - no par value; 10,000,000 shares authorized, issued and outstanding – 7,700 shares class B and 385 shares class C at March 31, 2011 and December 31, 2010 (Note 12) Common stock - no par value; 30,000,000 shares authorized; issued and outstanding – 2,631,480 shares at March 31, 2011 and 2,630,480 shares at December 31, 2010 Retained earnings Accumulated other comprehensive loss, net of taxes (Notes 3 and 10) ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to unaudited condensed consolidated financial statements. 4 Index VALLEY COMMERCE BANCORP CONDENSED CONSOLIDATED STATEMENT OF INCOME (UNAUDITED) For the Three Months Ended March 31, Interest Income: Interest and fees on loans $ $ Interest on investment securities: Taxable Exempt from Federal income taxes Interest on deposits in banks Total interest income Interest Expense: Interest on deposits Interest on term borrowings Interest on junior subordinated deferrable interest debentures Total interest expense Net interest income before provision for loan losses Provision for loan losses Net interest income after provision for loan losses Non-Interest Income: Service charges Gain on sale of available-for-sale investment securities - Mortgage loan brokerage fees Earnings on cash surrender value of life insurance policies Other Total non-interest income Non-Interest Expense: Salaries and employee benefits Occupancy and equipment Other Total non-interest expense Income before provision for income taxes Provision for income taxes Net income $ $ Dividends accrued and discount accreted on preferred shares (Note 12) ) ) Net income available to common shareholders $ $ Basic earnings per share (Notes 9) $ $ Diluted earnings per share (Notes 9) $ $ See notes to unaudited condensed consolidated financial statements. 5 Index VALLEY COMMERCE BANCORP CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) For the Three Months Ended March 31, Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan and lease losses Decrease in deferred loan origination fees, net ) ) Depreciation Gain on sale of available-for-sale investment securities ) - Loss on disposition of premises and equipment - Amortization of premiums on investment securities, net Increase in cash surrender value of bank-owned life insurance ) ) Stock-based compensation expense Provision for deferred income taxes ) - Decrease in accrued interest receivable and other assets Increase in accrued interest payable and other liabilities Net cash provided by operating activities Cash Flows from Investing Activities: Proceeds from sales of available-for-sale investment securities - Purchases of available-for-sale investment securities ) - Proceeds from principal repayments from available-for-sale mortgage-backed securities Net decrease (increase) in loans ) Purchase of premises and equipment ) ) Net cash provided by (used in) investing activities ) Continued on next page. 6 Index VALLEY COMMERCE BANCORP CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (Continued) For the Three Months Ended March 31, Cash Flows from Financing Activities: Net (decrease)increase in noninterest-bearing and interest-bearing deposits $ ) $ Net increase in time deposits Cash dividends paid on preferred stock ) ) Principal payments on long-term debt ) ) Net cash provided by financing activities Increase in cash and cash equivalents Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid during the period for: Interest expense $ $ Income taxes $
